DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0256943 by Atkins et al. in view of US 2017/0085894 by Ramasubramoniam et al. and US 2012/0321273 by Messmer.

Regarding claim 1, Atkins et al. discloses a data processing method comprising: 
transmitting the data signal and an InfoFrame (fig. 1, paragraph 0020 teaches “Block 15 receives metadata 16 associated with image data 14.  Block 15 may comprise, for example, extracting metadata 16 from a side stream, decoding metadata 16 that has been encoded in image data 14, obtaining metadata 16 from a server or other repository by way of a data communication network, accessing a data structure containing metadata 16 or the like..”, block 15 shows receiving of transmitted image and metadata herein refers as InfoFrame), 
wherein the InfoFrame is a data transmission structure for transmitting information to a sink device receiving the data signal, and includes a color volume descriptor for describing information on color volume, 
wherein the color volume corresponds to one of a content color volume for indicating a color volume of a content in accordance with the type information, a mastering display color volume for indicating a color volume of a mastering display used for mastering of the content, a display color volume for indicating a color volume of a display recommended for playback of the content, and a container color volume for indicating a color volume of a container transmitting the content, and 
wherein the color volume corresponds to one of a first method for defining the color volume through color gamut and luminance range in accordance with the color volume type information, a second method for defining the color volume through a color boundary of a color plane according to a luminance level, and a third method for defining the color volume through a color boundary according to a color space in which the color volume is expressed (in addition to discussion above, paragraph 0021 teaches “Metadata 16 contains information that is indicative of a degree to which image data 14 can be expanded `safely` in one or more respects.  Here `safely` means without introducing visible artifacts that unacceptably degrade image quality.  One example of information that may be present as metadata 16 is a direct indication of an acceptable degree of expansion (e.g. a number that directly indicates the degree to which the dynamic range (e.g. luminance range) may be safely expanded).  Another example is information specifying characteristics of a gamut of a source display on which the content of image data 14 was approved.  The gamut characteristics may include one or more of: the colors of primaries of the source display, luminance range of the source display, black and white levels of the source display, points on a three-dimensional gamut boundary of the source display, or the like.”).
Atkins et al. fails to disclose
generating an uncompressed data signal; and 
transmitting the uncompressed data signal
wherein the InfoFrame includes type information for indicating a type of color volume according to a target of the color volume, color volume type information for indicating a type of color volume according to a method for defining the color volume, and color space type information for indicating a type of color space in which the color volume is expressed.
Ramasubramoniam et al. discloses 
wherein the InfoFrame includes type information for indicating a type of color volume according to a target of the color volume, color volume type 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include information for indicating a type of color volume according to a target of the color volume, as taught by Ramasubramoniam et al. into the system of Atkins et al., because such incorporation would increase user accessibility by utilizing type of color volume information to display in the target device.
Atkins et al. and Ramasubramoniam et al. fail to disclose
generating an uncompressed data signal; and 
transmitting the uncompressed data signal.
Messmer discloses 
generating an uncompressed data signal; and 
transmitting the uncompressed data signal (fig. 3, 3A, paragraph 0063, 0119 teaches generating of uncompressed data at 202 block and block 206 transmitting the uncompressed data).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include generating an uncompressed data signal; and transmitting the uncompressed data signal, as taught by Messmer into the system of Atkins et al. and Ramasubramoniam et al., because such 

Regarding claim 2, the data processing method wherein, when the color volume is defined by the first method in accordance with the color volume type information, the color volume descriptor includes color gamut type information for indicating a type of color gamut, maximum luminance value information for indicating a maximum value of a luminance range in which the color volume is expressed and minimum luminance value information for indicating a minimum value of a luminance range in which the color volume is expressed, and wherein the color volume descriptor further includes reference luminance value information used to normalize a value indicated by the maximum luminance value information and the minimum luminance value information (in addition to discussion above, Atkins et al., fig. 1-2, paragraph 0023-0026, 0033-0034 teaches color gamut information and ranges of luminance value information; Ramasubramonium et al., paragraph 0075-0076, 0096, table 1 teaches color volume type information).

Regarding claim 3, the data processing method, wherein, when the color volume is defined by the second method in accordance with the color volume type information, the color volume descriptor includes color plane number information for indicating the number of color planes according to a luminance level, luminance information for indicating a luminance value of a color boundary expressed in the color plane, point number information for indicating the number of points that configure the color 

Regarding claim 4, the data processing method, wherein, when the color volume is defined by the third method in accordance with the color volume type information, the color volume descriptor includes color space number information for indicating the number of color spaces that can express the color volume, color representation type information for indicating a color space in which the color volume is expressed, point number information for indicating the number of points that configure a color boundary according to the color space, coordinate information for indicating coordinate values of the points, maximum value information for indicating a maximum value of a luminance range in which the coordinate value of the point is expressed, and minimum value information for indicating a minimum value of a luminance range in which the coordinate value of the point is expressed (in addition to discussion above, Atkins et al., fig. 1-2, paragraph 0023-0026, 0033-0034 teaches color gamut information and ranges of luminance value information; Ramasubramonium et al., paragraph 0085, 0168-0169 teaches point number information, paragraph 0075-0076 teaches color volume type 

Regarding claim 5, the data processing method, wherein the InfoFrame includes transfer function type information for indicating a transfer function used to encode a linear signal of a content to a non-linear signal and inverse transfer function type information for indicating an inverse transfer function recommended to transfer the non-linear signal of the content to the linear signal ((in addition to discussion above, Atkins et al., fig. 1-2, paragraph 0023-0026, 0033-0034 teaches color gamut information and ranges of luminance value information; Ramasubramonium et al., fig. 5-6, paragraph 0078-0079 teaches transfer function used to encode and inverse transfer function to transfer the non-linear to linear signal.).

Regarding claim 6, the data processing method, further comprising: receiving Extended Display Identification Data (EDID) describing information on the sink device, wherein the EDID includes information for indicating a type of a color volume capable of being processed by the sink device, information for indicating a type of a color space capable of being processed by the sink device, and information for indicating an inverse transfer function capable of being processed by the sink device, among inverse transfer functions used to transfer a non-linear signal of a content to a linear signal (in addition to discussion above, Atkins et al., fig. 1-2, paragraph 0023-0024 teaches EDID includes information regarding one or more capabilities of the target display device; 

Claim 7 is rejected for the same reason as discussed in the corresponding claim 1 above.
Claim 8 is rejected for the same reason as discussed in the corresponding claim 2 above.
Claim 9 is rejected for the same reason as discussed in the corresponding claim 3 above.
Claim 10 is rejected for the same reason as discussed in the corresponding claim 4 above.
Claim 11 is rejected for the same reason as discussed in the corresponding claim 5 above.
Claim 12 is rejected for the same reason as discussed in the corresponding claim 6 above.
Claim 13 is rejected for the same reason as discussed in the corresponding claim 1 above.
Claim 14 is rejected for the same reason as discussed in the corresponding claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-3782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484